DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application and IDS filed on 2/11/2022.  Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,275,885 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, comprising the same circuit elements and their interconnections, except that the present claims further comprise a plurality of horizontal routing lines extending in the first direction in a first metal layer, each of the horizontal routing lines intersecting one or more conductive segments in the four pairs of conductive segments over one or more corresponding intersections while conductively isolated from the one or more conductive segments at each of the one or more corresponding intersections, which are covered by the patented claim 3.
Claims 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17,9 of U.S. Patent No. 11,275,885 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, comprising similar circuit elements and their interconnections, except that the present claims further comprise a middle dummy gate-strip located at which the two EC cells are abutted and a side dummy gate strip extending in the second direction and separating from the middle dummy gate-strip by four CPPs along the first direction, wherein the first gate strip and the second gate strip are between the side dummy gate-strip and the middle dummy gate-strip, which are covered by the patented claim 9.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 11,275,885 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are obvious subset of the present claims, comprising the same steps of forming and modifying, except that the patented has an additional step of forming two parallel active zones, each extending in a first direction that is perpendicular in a second direction, the two parallel active zones including a first-type of active zone and a second-type of active zone, which are covered by the patented claims since the two parallel active zones as specified patented claims are specific active zones which are covered by the active zones of the present claims.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,846,458. Although the claims at issue are not identical, they are not patentably distinct from each other because are obvious variations of each other, comprising the same features and their connections/interconnections except that the additional features of a plurality of horizontal routing lines extending in the first direction in a first metal layer, each of the horizontal routing lines intersecting one or more conductive segments in the four pairs of conductive segments over one or more corresponding intersections while conductively isolated from the one or more conductive segments at each of the one or more corresponding intersections, as recited in the patented claims, are covered in the present claims 2-3.  
Claims 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 10,846,458. Although the claims at issue are not identical, they are not patentably distinct from each other because are obvious variations of each other, comprising the same features and their connections/interconnections except that the additional features of a plurality of horizontal routing lines extending in the first direction in a first metal layer, each of the horizontal routing lines intersecting one or more of the conductive segments in the two ECO cell structures over at one or more corresponding intersections while conductively isolated with the conductive segments at each corresponding intersection, as recited in the patented claims, are covered in the present claims 14-15.  
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20, 2-3, 14-15 of U.S. Patent No. 10,846,458. Although the claims at issue are not identical, they are not patentably distinct from each other because are obvious variations of each other, comprising the same steps for forming the various features and their connections/interconnections except that the step of forming a plurality of horizontal routing lines extending in the first direction in a first metal layer after removing the part of the conducting element between the first gate-strip and the second conductive segment, wherein at least one of the horizontal routing lines intersecting at least one conductive segment over a corresponding intersection while conductively connected with the at least one conductive segment through a via at the corresponding intersection, as recited in the patented claims, are covered in the present claims 2-3 and 14-15.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Objections
Claims 13-20 are objected to because of the following informalities:  ‘
As per claim 13, “CPPs” (line 11) should be –Contact Poly Pitches (CPPs)—for proper antecedent basis and to properly identify what the terms refer to.
As per claim 18, “CPPs” (line 13) should be –Contact Poly Pitches (CPPs)—for proper antecedent basis and to properly identify what the terms refer to.
As per claims 14-17,19-20, the claims are also objected to for incorporating the above errors into the respective claims by claim dependency.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowable if  claims 13-120 are amended or rewritten to overcome the noted minor informalities and if the non-statutory obviousness double patenting rejections as set forth in this Office Action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 1-12, the independent claim 1, from which the claims depend,
recites a semiconductor cell structure comprising a combination of inventive features
comprising the particular arrangement and placement of first and second type active
zones; first, second, third and fourth transistors; first, second gate strips; and four pairs of conductive segments, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.
As per claims 13-17, the independent claim 13, from which the respective claims
depend, recites an integrated circuit comprising a combination of inventive features
comprising two engineering change order (ECO) cell structures abutting each other,
each of the two ECO cell structures comprising the particular arrangement and
placement of first and second type active zones; first, second, third and fourth
transistors; first, second gate strips; a plurality of conductive segments; conductive
element joining the first gate-strip with the second conductive segment in one of the two
ECO cell structure, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.
As per claims 18-20, the independent claim 18, from which the respective claims
depend, recites a method of generating a set of masks for fabricating a semiconductor
cell structure, comprising a combination of inventive steps of the particular features
comprising the particular arrangement and placement of first and second type active zones; first, second, third and fourth transistors; first, second gate strips; and four pairs of conductive segments, in the manner as claimed, from which mask pattern is formed and modified, which the prior arts made of record failed to teach or suggest as claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        October 8, 2022